                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,
                                                                          ORDER
                               Plaintiff,
       v.                                                                18-cr-56-jdp

STEVEN M. BROWN,

                               Defendant.


       Steven M. Brown, through counsel, has filed a motion for compassionate release under

the FIRST STEP Act. Section 603(b) of the Act amends 18 U.S.C. § 3582(c)(1)(A) to permit

an inmate to move the sentencing court for compassionate release, provided that the inmate

has fully exhausted all administrative rights to appeal the failure of the Bureau of Prisons to

make a such motion, or if 30 days has lapsed from the receipt of such a request by the warden,

whichever is earlier.

       Defendant Brown contends that due to the risk of Covid-19 infection, his medical

condition provides extraordinary or compelling reasons to grant release. The court recognizes

that all such requests are urgent and the concerned parties will work expeditiously to resolve

them. The court requires additional information to determine whether defendant Brown has

exhausted his administrative remedies and if there are extraordinary or compelling reasons to

grant release.

       Accordingly, defendant Brown is ordered to provide to the court and the U.S. Probation

Office the following information:

                 1) Verification that inmate has exhausted all administrative rights
                 to appeal or is in the process of such appeal. (The Bureau of
                 Prisons’ website has contact information and an email address for
                 the executive assistant at each facility.)
              2) Medical records documenting the inmate’s medical condition
              and required level of care;

              3) A proposed release plan, including the address of the residence;
              family contact information; mode of transportation from prison
              to the proposed residence; and medical care needed, the provider
              of care in the community, and the source of funding, should the
              inmate be released. (The court will consider whether treatment in
              the community will match care in the Bureau of Prisons,
              considering that community medical facilities may be providing
              only emergency care during the Covid-19 pandemic.)

       Counsel for Brown is responsible for providing this information to the court. The U.S.

Probation Office may assist counsel with obtaining information and documentation from the

Bureau of Prisons. And the court, if requested, will issue an order to the warden of the inmate’s

facility to facilitate process. But the ultimate responsibility for providing this information

belongs to the defendant who is petitioning for release.

       Upon receipt of the required information, the U.S. Probation Office is ordered to

complete a pre-release investigation and submit a letter of findings to the court, the parties,

and to the Bureau of Prisons.

       Once the Probation Office has submitted its findings, the government has five days to

respond to the motion for compassionate release. Defendant Brown’s reply, if any, is due the

following day. The previously ordered briefing schedule is rescinded. The court will schedule a

prompt hearing (by telephone or videoconference) if necessary.

       Entered April 14, 2020.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               2
